



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------

 


SETTLEMENT AGREEMENT, TERMINATION AGREEMENT AND MUTUAL RELEASE
This Settlement Agreement, Termination Agreement, and Mutual Release (this
“Settlement”) is made as of this 25th day of June 2013, by and between Tate &
Lyle Ingredients Americas LLC (“Tate & Lyle”), a Delaware limited liability
company, formerly Tate & Lyle Ingredients Americas, Inc., and Amyris, Inc.
(“Amyris”), a Delaware corporation.


WHEREAS, on or about November 1, 2010, Tate & Lyle and Amyris entered into a
Toll Manufacturing Agreement (the “Agreement”) under which Tate & Lyle agreed to
manufacture one or more Amyris products, in exchange for monthly fees to be paid
by Amyris.


WHEREAS, in March 2013, Amyris stopped paying invoices issued by Tate & Lyle
under the Agreement by the stated due date, despite Tate & Lyle's demands for
payment, and has not made payment on invoices subsequently tendered by Tate &
Lyle. Moreover, Amyris sought early termination of the Agreement and asserted
that Tate & Lyle failed to perform sufficiently under the Agreement. These
circumstances are referred to collectively herein as the “Dispute.”


WHEREAS, on June 10, 2013, Tate & Lyle advised Amyris that the Agreement was
terminated based upon Amyris's uncured default under the Agreement by reason of
non-payment of invoices.


WHEREAS, on June 10, 2013, Tate & Lyle notified Amyris that it was referring the
Dispute to be resolved by arbitration administered by the American Arbitration
Association (the “Arbitration”). In addition, on June 10, 2013, Tate & Lyle
filed a complaint for preliminary injunctive relief in aid of arbitration in the
Circuit Court of the Sixth Judicial Circuit, Decatur, Macon County, Illinois
(No. 13 CH 146), which complaint was assigned to Hon. James R. Coryell (the
“Litigation”).


WHEREAS, the parties now desire to terminate the Agreement fully and finally
settle and compromise the Dispute, the Arbitration, and the Litigation.


NOW THEREFORE, in consideration of the mutual covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Amyris shall make the following payments to Tate & Lyle via wire transfer on
or before the dates and times set forth below:
a.    $623,032.74, on or before 1:00 p.m. Central on July 17, 2013
b.    $3,000,000 on or before 1:00 p.m. Central on July 31, 2013
c.    $2,600,000, on or before 1:00 p.m. Central Time on September 16, 2013
d.    $2,600,000, on or before 1:00 p.m. Central Time on December 16, 2013
Such payments are to be made to the following bank account in cleared funds and
not subject to deduction for any bank charges:
Account name:     Tate and Lyle Ingredients Americas

-1-

--------------------------------------------------------------------------------




Name of bank:        Bank of America, NA
Swift code:        [*]
Account No.:        [*]
ABA No.:        [*]
2.Effective as of the execution of this Settlement, Amyris hereby assigns,
transfers, conveys and delivers to Tate & Lyle for no additional consideration
all right, title and interest of Amyris in and to the equipment identified in
Addendum A hereto (the “Transferred Equipment”). Within 14 days after the
execution of this Settlement and from time to time thereafter as reasonably
requested by Tate & Lyle, Amyris shall execute all instruments of transfer,
conveyance, assignment and confirmation and take such other actions as Tate &
Lyle may reasonably determine is necessary to transfer, convey and assign to
Tate & Lyle full right, title and interest in the Transferred Equipment, to put
Tate & Lyle in actual possession thereof and to assist Tate & Lyle in exercising
all rights with respect thereto. The parties agree that the provisions of this
paragraph 2 shall govern with respect to the Transferred Equipment
notwithstanding anything to the contrary in Section 3.3 of the Agreement (which
Section 3.3 shall terminate as of the execution of this Settlement). The parties
agree that the installed value of the equipment identified in Addendum A is
$2,729,397. For purposes of clarification, T&L retains all right, title and
interest in the General Equipment as defined in the Agreement.


3.To secure the payment, performance and observance of Amyris's obligations
under paragraph 1, effective as of the execution of this Settlement, Amyris
hereby pledges, grants, assigns and transfers to Tate & Lyle a continuing
security interest in any remaining Specialized Equipment (as defined in the
Agreement) located at Tate & Lyle's Decatur, Illinois plant that is not
identified in Addendum A (the “Secured Equipment”). Within 14 days after the
execution of this Settlement and from time to time thereafter as reasonably
requested by Tate & Lyle, Amyris shall execute and deliver to Tate & Lyle all
financing statements and other documents reasonably requested by Tate & Lyle in
order to perfect a security interest or maintain a perfected security interest
in the Secured Equipment. The security interest created by this paragraph shall
be released upon full and timely payment by Amyris of the amounts set forth in
paragraph 1 above. Amyris has notified Tate & Lyle that it desires to remove the
equipment set forth in Exhibit B attached hereto for removal as soon as
practicable. Within fourteen (14) days after the execution of this Settlement,
Amyris shall identify and provide notice to Tate & Lyle of any Secured Equipment
that it desires to add to Exhibit B and remove from the plant. Subject to Tate &
Lyle's continuing security interest in the Secured Equipment, Amyris, at its own
expense, but pursuant to Tate & Lyle safety requirements and other similar site
considerations, shall have the right to remove from Tate & Lyle's Decatur,
Illinois plant such identified Secured Equipment, upon reasonable advance notice
to Tate & Lyle and at a time mutually agreed by the parties. Tate & Lyle shall
be free to operate and maintain the Secured Equipment, whether or not identified
for removal, for any purpose until such time as Amyris has removed it from the
plant, and Amyris hereby consigns to Tate & Lyle all rights to use the Secured
Equipment until removal by Amyris. The right of Amyris to remove such identified
Secured Equipment from the plant shall expire thirty (30) days after payment of
all amounts stated in paragraph 1 herein, but such right, whether exercised or
partially exercised, shall expire three hundred and sixty-five (365) days after
execution of this Agreement, whether or not full payment has been made. After
that date, Amyris shall execute all instruments of transfer, conveyance,
assignment and confirmation and take such other actions as Tate & Lyle may
reasonably determine is necessary to transfer, convey and assign to Tate & Lyle
full right, title and interest in the Secured Equipment, to put Tate & Lyle in
actual possession thereof and to assist Tate & Lyle in exercising all rights
with respect








[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



-2-

--------------------------------------------------------------------------------




thereto. At such time, regardless of whether Amyris has complied with its
obligations to so transfer ownership of such Secured Equipment to Tate & Lyle,
Amyris shall have no further right, title or interest therein. Amyris hereby
represents and warrants to Tate & Lyle that (a) the Secured Equipment is free
and clear of any pledge, lien, charge, claim, encumbrance, security interest,
mortgage, option, restriction on transfer, license or other right of a third
party to the Secured Equipment of any nature or description whatsoever
(collectively, “Liens”) other than Permitted Liens (as defined below), and (b)
until such time as Amyris has fully paid Tate & Lyle all amounts payable to Tate
& Lyle pursuant to paragraph 1, Amyris will not grant a security interest in the
Secured Equipment to any third party other than Tate & Lyle, or cause or permit
to exist any Liens (other than Permitted Liens) on any of the Secured Equipment.
“Permitted Liens” means the security interest granted hereunder, Liens for taxes
and other government charges not yet due or which are being contested in good
faith, and carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith.


4.Tate & Lyle is currently in possession of certain raw materials owned by
Amyris set forth in Exhibit C. Tate & Lyle shall use reasonable efforts to
resell such raw materials to its suppliers or customers at reasonable prices.
Any amounts gained from the sale of such raw materials shall be deducted from
the final December 16, 2013 payment from Amyris to Tate & Lyle. In no event
shall such deduction be more than $159,168. For avoidance of doubt, failure of
Tate & Lyle to resell such raw materials shall not be considered a breach of
this Settlement. Should Tate & Lyle not be able to sell such raw materials for
its customers, then on the earlier of the thirtieth (30th) day of the final
payment by Amyris under this Settlement or the three hundred and sixty-fifth
(365th) day after execution of this Agreement, all right, title and interest of
Amyris in and to the raw materials set forth in Exhibit C shall pass to Tate &
Lyle.


5.Upon the execution of this Settlement, Tate & Lyle shall cause to be
dismissed, without prejudice, its claims against Amyris in the Litigation.
Additionally, and also upon the execution of this Settlement, Tate & Lyle will
withdraw its notice and demand for Arbitration. Tate & Lyle reserves the right
to reinstitute the Litigation and/or Arbitration immediately in the event of
Amyris' non-compliance with this Settlement.


6.This Settlement is a compromise and settlement of a dispute and is not and
shall not in any way be construed as an express or implied admission by any
party of any act of liability, fault, or wrongdoing whatsoever or an admission
of a violation of any agreement, law, statute, rule or regulation, but is,
instead, a compromise settlement of disputed claims made in order to avoid the
expense, burden, and inconvenience of protracted litigation or arbitration.


7.For purposes of this Settlement, the terms “Amyris Released Parties” or
“Amyris Releasing Parties” shall mean Amyris, and each of its current and former
affiliates, subsidiaries, parent corporations (in each case, whether direct or
indirect), successors or assigns, divisions, predecessors, transferors,
transferees, partners, trustees, members, officers, directors, employees,
shareholders, representatives, insurers, agents, consultants, and attorneys, and
all persons acting by, for, through, under or in concert with any of them. The
terms “Tate & Lyle Released Parties” or “Tate & Lyle Releasing Parties” shall
mean Tate & Lyle, and each of its current and former affiliates, subsidiaries,
parent corporations (in each case, whether direct or indirect), successors or
assigns, divisions, predecessors, transferors, transferees, partners, trustees,
members, officers, directors, employees,

-3-

--------------------------------------------------------------------------------




shareholders, representatives, insurers, agents, consultants, and attorneys, and
all persons acting by, for, through, under or in concert with any of them.


8.Amyris represents and warrants that it is the sole owner of any and all Amyris
Released Claims that were or could have been made against the Tate & Lyle
Released Parties, and that it has not heretofore assigned or transferred to any
person or entity any right, claim, or interest in any of the claims released
pursuant to paragraph 9 hereof.


9.Tate & Lyle represents and warrants that it is the sole owner of any and all
Tate & Lyle Released Claims that were or could have been made against the Amyris
Released Parties, and that it has not heretofore assigned or transferred to any
person or entity any right, claim, or interest in any of the claims released
pursuant to paragraph 11 hereof.


10.Subject only to Tate & Lyle's performance of its obligations under this
Agreement, Amyris hereby unconditionally releases, acquits and forever
discharges the Tate & Lyle Released Parties from any and all known or unknown
charges, complaints, claims, liabilities, obligations, controversies, damages,
rights, suits, demands, actions, and causes of action (i) asserted, or that
could have been asserted, in the Litigation or Arbitration, (ii) arising out of,
relating in any way to, or in connection with, the Agreement, (iii) arising out
of, relating in any way to, or in connection with the Dispute, and (iv) all
claims for attorneys' fees and/or expenses, and all other common law or
statutory causes of action related thereto (the “Amyris Released Claims”).


11.Subject only to Tate & Lyle's performance of its obligations under this
Agreement, Amyris hereby covenants and agrees that it shall not now or hereafter
institute, participate in, maintain or assert (either directly or indirectly, on
its own behalf, derivatively or on behalf of any other person) any of the Amyris
Released Claims, as set forth in paragraph 9, above, in any forum or in any
manner against any of the Tate & Lyle Released Parties. Amyris hereby covenants
and agrees that it shall indemnify and hold the Tate & Lyle Released Parties
harmless from and against any claim, loss, damage, cost or expense, including,
without limitation, attorneys' fees, by reason of a breach by Amyris of any of
the representations, warranties, and covenants made under this Settlement.


12.Subject only to Amyris' performance of its obligations under this Agreement,
including but not limited to Tate & Lyle's receipt of the full amount of all
payments set forth in paragraph 1, above, Tate & Lyle unconditionally releases,
acquits and forever discharges the Amyris Released Parties from any and all
known or unknown charges complaints, claims, liabilities, obligations,
controversies, damages, rights, suits, demands, actions, and causes of action
(i) asserted, or that could have been asserted, in the Litigation or
Arbitration, (ii) arising out of, relating in any way to, or in connection with,
the Agreement, (iii) arising out of, relating in any way to, or in connection
with, the Dispute; and (iv) all other common law or statutory causes of action
related thereto (the “Tate & Lyle Released Claims”).


13.Subject only to Amyris' performance of its obligations under this Agreement,
including but not limited to Tate & Lyle's, receipt of the full amount of all
payments set forth in paragraph 1, above, Tate & Lyle hereby covenants and
agrees that it shall not now or hereafter institute, participate in, maintain or
assert (either directly or indirectly, on its own behalf, derivatively or on
behalf of any other person) any of the Tate & Lyle Released Claims, as set forth
in paragraph 11, above, in any forum or in any manner against any of the Amyris
Released Parties. Tate & Lyle hereby covenants and agrees that it shall
indemnify and hold the Amyris Released Parties harmless from and against any
claim, loss, damage, cost or expense, including, without limitation, attorneys'
fees, by reason of a breach by Tate & Lyle of any of the representations,
warranties, and covenants made under this Settlement.

-4-

--------------------------------------------------------------------------------




14.Nothing in this Settlement shall preclude any action to enforce any of the
terms of this Settlement. This Settlement shall be deemed to have been mutually
prepared by the parties and shall not be construed against any of them by reason
of authorship. The Court presiding over the Litigation shall maintain exclusive
jurisdiction to enforce the terms of this Settlement, notwithstanding the
dismissal of the Litigation contemplated herein. Amyris hereby agrees
unconditionally to submit to the personal and subject matter jurisdiction of the
Circuit Court of the Sixth Judicial Circuit, Decatur, Macon County, Illinois,
for purposes of any action to enforce the terms of this Settlement.


15.In the event of any default by Amyris in any of its payment obligations set
forth in paragraph 1, above: (a) any and all remaining payments by Amyris shall
be accelerated and become immediately due and payable; (b) Tate & Lyle shall be
entitled to payment of the statutory rate of 9% interest per annum (815 ILCS
205/4) on the entire unpaid, accelerated amount due under this Settlement, but
in no case shall Tate & Lyle be entitled to a rate of interest greater than any
usury as applicable statute under Illinois law; (c) Tate & Lyle shall be
entitled to recover against Amyris, and have included in any judgment entered by
the Court to enforce this Settlement, all of its actual attorneys' fees, costs,
and expenses of whatever kind associated with any effort or action to enforce
the terms of this Settlement, whether by litigation, arbitration or other
mechanism; and (d) Tate & Lyle shall be entitled to recover against Amyris, and
have included in any judgment entered by the Court to enforce this settlement,
all of its actual attorneys' fees, costs, and expenses of whatever kind incurred
in connection with the commencement of the Litigation and Arbitration.


16.The parties expressly acknowledge that: they have read and voluntarily
executed this Settlement; that none of the parties has been induced to sign this
Settlement through any opinion or representation of fact made by the other
party, except representations made under this Settlement; and that they are not
relying on any such opinion or representation, except representations made
expressly in this Settlement.


17.This Settlement is binding upon and shall inure to the benefit of, and with
full right of enforcement by, the parties hereto, and their respective heirs,
executors, administrators, personal representatives, predecessors, successors,
assigns, subsidiaries, divisions, affiliates, ventures, parent companies,
attorneys, agents, employees, officers, directors, trustees, associates, owners,
partners, shareholders, members, and legal representatives.


18.This Settlement sets forth the sole and entire agreement between the parties
hereto with respect to the subject matter hereof. This Settlement fully
supersedes any and all prior agreements or understandings between the parties
hereto pertaining to the subject matter hereof. The parties hereby acknowledge
and agree that the Agreement (i.e., the Toll Manufacturing Agreement dated as of
November 1, 2010) is now terminated according to its own terms effective June
10, 2013, except with respect to Sections 3.4 (second sentence only), 7.6, 9,
10, 11, 12, 14.3, 14.4, 15, 17, 18.2, 18.3, 18.5, 18.6, and 18.9 of the
Agreement which shall expressly survive termination of the Agreement.


19.This Settlement may be waived or modified only by a written agreement signed
by each of the parties hereto.


20.This Settlement shall be governed by, and construed in accordance with,
Illinois law. The invalidity of any part of this Settlement shall not affect the
validity of any other part of this Settlement.


21.THE PARTIES TO THIS SETTLEMENT HEREBY IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION TO ENFORCE THIS SETTLEMENT, AND

-5-

--------------------------------------------------------------------------------




HEREBY GIVE THEIR CONSENT THAT ANY SUCH ACTION WILL BE TRIED TO THE COURT
WITHOUT A JURY.


22.This Settlement may be executed by facsimile and in identical counterparts,
each of which shall constitute one and the same instrument.


23.Each party represents and warrants that it is duly authorized and has full
power to execute this Settlement. Each signatory hereto represents and warrants
that it is duly authorized and has full power to execute this Settlement on
behalf of the party for which it is executing this Settlement.


24.Neither party hereto shall make, or cause to be made, any press release or
public announcement concerning this Settlement that: (i) disparages the other
party; (ii) contains any statement concerning the strengths or weaknesses of the
parties' respective claims and defenses in the Litigation; (iii) claims victory
or defeat; (iv) reveals the amount, nature, or timing of payments described in
paragraph 1 hereof (except that either party may disclose the terms of the
settlement, including the payments, to the extent required by applicable law,
including but not limited to regulations promulgated under the Securities
Exchange Act of 1934 and the UK Companies Act, as amended, in the judgment of
such party's legal counsel and auditors); and/or (v) suggests that the existence
or terms of the Settlement should be construed as an express or implied
admission by any party of any act of liability, fault, or wrongdoing whatsoever
or an admission of a violation of any agreement, law, statute, rule or
regulation. 


IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Mutual Release on the day and year first written above.




TATE & LYLE INGREDIENTS AMERICAS LLC    AMYRIS, INC.


By: /s/ Peter Castelle        By: /s/ John Melo    
Name: Peter Castelle         Name:
Title: Group VP & General Counsel         Title:

-6-

--------------------------------------------------------------------------------






Exhibit A
Transferred Equipment


F-2J10-SCRUBBER FAN
K-2J10-SCRUBBER 7'0" Ø
P-2J01-VENT KNOCKOUT TANK PUMP
P-2J10-SCRUBBER RECIRCULATION PUMP
T-2J01-KNOCKOUT POT (MODIFY EXISTING)
F-2J20-RTO FD FAN
F-2J21-RTO COMBUSTION AIR FAN
N-2J20-RTO
N-2J22-RTO EXHAUST STACK
H-2F14-CHILLER #4 1,000 TON
T-2A68-ANTI-FOAM TANK #2
T-2A50-KH2PO4 TANK
T-2A51-(NH4)2 SO4 TANK
T-2A52-MgSO4 TANK
T-2A60-SEED VITAMIN & TRACE METALS TK
T-2A62-MAIN VITAMIN TANK
T-2A65-ANTI-FOAM TANK






--------------------------------------------------------------------------------




Exhibit B - Equipment to be removed by Amyris
•
K-2G10-L/S CENTRIFUGE

•
K-2G20-L/L CENTRIFUGE

•
K-2G30-POLISHING CENTRIFUGE

•
Gas Chromatograph and software

•
the BlueSense off-gas analyzer






--------------------------------------------------------------------------------




Exhibit C


Material
Material Description
From Date
To Date
 Closing Stock
BUn
Closing Value
 
 
 
 
 
 
 
1000142
Iron sulfate Heptahydrate
5/1/2013
5/31/2013
90.71


KG
$
64.00


1000147
Cobalt Chloride Hexahydrate
5/1/2013
5/31/2013
64.39


KG
$
2,347.01


1000153
Ammonium Sulfate
5/1/2013
5/31/2013
27,327.07


KG
$
14,967.04


1000154
Anhydrous Copper Sulfate
5/1/2013
5/31/2013
60.93


KG
$
470.21


1000155
Biotin
5/1/2013
5/31/2013
13.06


KG
$
19,591.50


1000156
Calcium chloride dihydrate
5/1/2013
5/31/2013
106.26


KG
$
595.38


1000157
Calcium Pantothenate
5/1/2013
5/31/2013
36.26


KG
$
555.79


1000158
EthyleneDiamineTetraacetic Acid (EDTA)
5/1/2013
5/31/2013
136.03


KG
$
1,058.78


1000160
Manganese chloride Tetrahydrate
5/1/2013
5/31/2013
63.95


KG
$
1,753.73


1000161
Myoinositol
5/1/2013
5/31/2013
64.98


KG
$
1,429.82


1000162
Nicotinic acid
5/1/2013
5/31/2013
173.91


KG
$
4,106.97


1000163
P-Aminobenzoic acid
5/1/2013
5/31/2013
51.72


KG
$
1,683.24


1000164
Potassium Phosphate (monobasic)
5/1/2013
5/31/2013
11,083.17


KG
$
6,362.84


1000165
Pyridoxol HCL
5/1/2013
5/31/2013
149.98


KG
$
12,867.10


1000166
Sodium molybdate dihydrate
5/1/2013
5/31/2013
219.89


KG
$
4,426.84


1000167
Tergitol L-81
5/1/2013
5/31/2013
8,590.55


KG
$
32,201.68


1000168
Tert butyl catechol
5/1/2013
5/31/2013
760.17


KG
$
8,498.19


1000169
Thiamine HCL
5/1/2013
5/31/2013
99.99


KG
$
10,514.18


1000170
Triton X-114
5/1/2013
5/31/2013
1,065.94


KG
$
6,346.07


1000171
Zinc sulfate Heptahydrate
5/1/2013
5/31/2013
174.97


KG
$
1,620.35


1000180
Phosphoric Acid
5/1/2013
5/31/2013
7,152.23


KG
$
10,882.12


1000182
Citric Acid
5/1/2013
5/31/2013
4,876.11


KG
$
13,063.60


1000183
Sodium Hypochlorite
5/1/2013
5/31/2013
18,698.40


KG
$
3,449.86


1000196
Liquid Nitrogen
5/1/2013
5/31/2013
0.004


KG
$
312.63


 
 
 
 
 
 
 
 
 
 
 
81,060.67


KG
$
159,168.93






